

Exhibit 10.33


 
1999 LONG TERM INCENTIVE PLAN AWARD FOR JANUARY 24, 2008
RESTRICTED STOCK UNIT AGREEMENT


AGREEMENT made as of January 24, 2008, by and between YUM! Brands, Inc., a North
Carolina corporation having its principal office at 1441 Gardiner Lane,
Louisville, Kentucky  40213 ("YUM!") and the "Participant".


W I T N E S S E T H:


WHEREAS, the shareholders of YUM! approved the Long Term Incentive Plan (the
"Plan"), for the purposes and subject to the provisions set forth in the Plan;


WHEREAS, pursuant to authority granted to it in said Plan, the Compensation
Committee of the Board of Directors of YUM! (the "Committee"), has granted to
Participant restricted stock units (to be known hereinafter as “Yum Restricted
Stock Units” or “YRSUs”) with respect to the number of shares of YUM! Common
Stock as set forth below;


WHEREAS, YRSUs granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine; and


WHEREAS, in consideration of this Award, the Participant is required to agree to
restrictions on competition and solicitation as set forth in this Agreement;


NOW, THEREFORE, it is mutually agreed as follows:


1. Terms of Award.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
 
(a)  
The “Participant” is David C. Novak.

 
(b)  
The “Grant Date” is January 24, 2008.

 
(c)  
The number of “Units” granted under this Agreement is 187,398 Units.  Each
“Unit” represents the right to receive one share of Stock as of the Delivery
Date, to the extent that the Participant is vested in such Units as of the
Delivery Date, subject to the terms of this Agreement and the Plan.

 
(d)  
The “Delivery Date” shall be the day that is six months after the date on which
the Participant incurs a Separation from Service; provided that if the
Participant’s Separation from Service occurs by reason of his death, the
“Delivery Date” will be his date of death.

 
Other words and phrases used in this Agreement are defined in the Plan or
elsewhere in this Agreement.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Award.  The Participant is hereby granted the number of Units set forth in
paragraph 1.
 
3. Dividends and Voting Rights.  The Participant will be credited with
additional Units to reflect dividends payable with respect to Stock during the
period between the Grant Date and the date shares are delivered to the
Participant pursuant to paragraph 5.  The number of Units to be credited by
reason of dividends shall equal the number of shares of Stock which could be
purchased with the dividends (assuming each Unit was a share of Stock), based on
the value of such Stock at the time such dividends are paid.  Dividends shall be
vested at the time, if any, at which the Units granted in accordance with
paragraph 1 of this Agreement are vested.  No dividends shall be credited to or
for the benefit of the Participant for Units with respect to record dates
occurring prior to the Grant Date, or with respect to record dates occurring on
or after the date, if any, on which the Participant has forfeited those
Units.  The Participant shall not be a shareholder of record with respect to the
Units and shall have no voting rights with respect to the Units prior to the
Delivery Date.
 
4. Vesting and Forfeiture.  If a Separation from Service does not occur prior to
the four-year anniversary of the Grant Date, then the Participant shall become
vested in all Units credited to the Participant under this Agreement on such
four-year anniversary, subject to the provisions of paragraph 8.  If a Change in
Control occurs prior to the four-year anniversary of the Grant Date and prior to
the Participant’s Separation from Service, then the Participant shall become
vested in all Units credited to the Participant under this Agreement on the
Change in Control, subject to the provisions of paragraph 8.  If the
Participant’s Separation from Service occurs prior to the four-year anniversary
by reason of death or disability, then the Participant shall become vested in
all Units credited to the Participant under this Agreement on the Separation
from Service, subject to the provisions of paragraph 8.  If the Participant’s
Separation from Service occurs for reasons other than death or disability prior
to the four-year anniversary of the Grant Date and prior to a Change in Control,
the Participant shall forfeit all Units on Separation from
Service.  "Disability" shall mean the total disability of the Participant as
determined by the Committee, upon the basis of such evidence as the Committee
deems necessary and advisable.
 
5. Delivery of Shares.  If the Participant is vested in the Units as of the
Separation from Service, and prior to delivery of the shares in accordance with
this paragraph 5, such Units have not been forfeited in accordance with
paragraph 8, then, on the Delivery Date, the Participant shall receive one share
of Stock for each Unit credited to the Participant, subject to the terms of this
Agreement and the Plan.  As of the date of distribution of Shares with respect
to any Units, such Units shall be canceled.
 
6. Withholding.  All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes.  At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock (i) which the Participant already owns;
or (ii) to which the Participant is otherwise entitled under the Plan; provided,
however, that shares described in this clause (ii) may be used to satisfy not
more than the minimum statutory withholding obligation (based on minimum
statutory withholding rates for Federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7. Heirs and Successors.  This Agreement shall be binding upon and inure to the
benefit of any assignee or successor in interest to YUM!, whether by merger,
consolidation or the sale of all or substantially all of the assets of
YUM!.  YUM! will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of YUM! to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that YUM! would be required to perform if
no such succession had taken place.  This Agreement shall be binding upon and
inure to the benefit of the Participant or his or her legal representative and
any person to whom the YRSUs may be transferred by will or the applicable laws
of descent and distribution.  If any rights exercisable by the Participant or
benefits distributable to the Participant under this Agreement have not been
exercised or distributed, respectively, at the time of the Participant’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan.  The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require.  If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant.  If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under this Agreement
or before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.
 
8. Non-Compete and Non-Solicitation.  During the period beginning on the Grant
Date and continuing until the two-year anniversary of the Separation from
Service, and regardless of whether the Participant’s Separation from Service
occurs before, at, or after the four-year anniversary of the Grant Date, the
Participant covenants and agrees as follows:
 
(a)  
He shall not, without the prior written consent of the Chairman of the
Compensation Committee of Yum!, Participate (as defined below) in the management
of any national or international quick service restaurant organization
headquartered in the United States or doing business in the United States or
Asia, including the following entities and each of their subsidiaries or
successor companies:

 
- McDonald’s Corporation
- Wendy’s Corporation
- Burger King Corporation
- AFC Enterprises, Inc.
- Subway Restaurants
 
 
 

--------------------------------------------------------------------------------

 
 
- Domino’s Pizza
- Little Caesar’s Pizza
 
For purposes of this paragraph (a), “Participate” shall mean: (A) holding a
position in which the Participant directly manages such a business entity; (B)
holding a position in which anyone else who directly manages such a business
entity is in the Participant’s reporting chain or chain-of-command, regardless
of the number of reporting levels between them; or (C) providing input, advice,
guidance, or suggestions in any material respect regarding the management of
such a business entity to anyone responsible therefore.
 
(b)  
He shall not directly or indirectly solicit or encourage any employee of Yum! or
any Subsidiary who was an employee of the Company or Subsidiary as of the
Participant’s Separation from Service, to leave the Company or Subsidiary or
accept any position with any other entity.

 
(c)  
He shall not directly or indirectly contact any then-existing franchisees or
vendors of the Company or the Subsidiaries for the purpose of soliciting or
encouraging such franchisees or vendors to alter their relationship with the
Company or Subsidiaries in any way that would be adverse to the Company or
Subsidiary.

 
(d)  
If, prior to the Distribution Date, the Participant violates any of the
provisions of this paragraph 8, he shall forfeit all YRSUs and the right to
distribution of shares (or other amounts) in settlement of those YRSUs.

 
(e)  
The Participant acknowledges that the Company would be irreparably injured by a
violation of this paragraph 8, and he agrees that the Company, in addition to
any other remedies available to it for such breach or threatened breach, shall
be entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Participant from any actual or threatened
breach of this paragraph 8.  If a bond is required to be posted in order for the
Company to secure an injunction or other equitable remedy, the parties agree
that said bond need not be more than a nominal sum.

 
(f)  
The restrictions imposed by this paragraph 8 shall be in addition to the
restrictions imposed by subsection 6.5 of the Plan.

 
9. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
 
10. Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of
YUM!; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
 
11. Fractional Shares.  In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to paragraph 4.2(f) of the
Plan or otherwise, YUM! will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.
 
12. Not An Employment Contract.  The Award will not confer on the Participant
any right with respect to continuance of employment or other service with YUM!
or any Subsidiary, nor will it interfere in any way with any right YUM! or any
Subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.
 
13. Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
records of YUM!, or if to YUM!, at the principal executive office of YUM!.
 
14. No Rights As Shareholder.  The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Award, until a stock
certificate has been duly issued as provided herein.
 
15. Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and YUM! without the consent of any other person.
 
16. Rights to Future Grants; Compliance with Law.  By entering into this
Agreement, the Participant acknowledges and agrees that the award and acceptance
of YRSUs pursuant to this Agreement does not entitle the Participant to future
grants of stock options or other awards under the Plan or any other plan.  The
Participant further agrees to seek all necessary approval under, make all
required notifications under and comply with all laws, rules and regulations
applicable to the ownership of YRSUs, including, without limitation, currency
and exchange laws, rules and regulations.
 
17. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.
 
18. Agreement by Participant.  As a condition of receiving this Award, the
Participant must sign and return a copy of this Agreement to Laura Warren not
later than February 1, 2008.  Failure to return a signed copy by that deadline
will cause the Award to expire, and the Participant shall have no rights under
this Award.
 
19. Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” shall have the meaning ascribed to it in Code §409A,
including the regulations and other guidance thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Participant has executed this Agreement, and YUM! has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.
 


Participant
 
__________________________________________
 
YUM! Brands, Inc.
 
By: ______________________________________
 
Its: ______________________________________
 


 


 


 


 


 


 


 



--------------------------------------------------------------------------------